Citation Nr: 0324333	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to service connection for 
HTN.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference with 
the RO, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  HTN was not manifested in service or disabling to a 
compensable degree during the first postservice year.  

2.  The probative, competent evidence of record establishes 
that HTN is not linked to service on any basis.


CONCLUSION OF LAW

HTN was not incurred in or aggravated by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records (SMRs) are negative for complaint, 
treatment, or diagnosis related to HTN or high blood 
pressure.  The veteran's separation examination in January 
1970 revealed a normal clinical evaluation of the 
cardiovascular system.  His blood pressure reading was 
recorded as 118/70.  

Postservice records are negative for report of high blood 
pressure or HTN until VA examination in May 2002.  HTN was 
diagnosed.  

The veteran filed a claim for VA benefits in February 2002.  
No claim for HTN was made at that time.  

At a personal hearing in April 2003, the veteran testified in 
support of his claim.  He said that he was first treated with 
medication for HTN shortly after service separation, 
approximately in 1974.  He recalled, however, that his doctor 
had been talking to him about it prior to that for several 
years.  He had been encouraged to quit smoking, watch his 
salt intake and watch what he ate.  While not initially 
placed on medication, he was ultimately placed on medication 
which he continued to take to control his HTN.  The veteran 
indicated that he was unable to present medical records of 
his initial treatment for HTN after service because his 
treating physician had died and no records were available.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
HTN to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disability at issue, thereby precluding a need for 
additional medical file opinion.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran's service 
connection claim was appropriately addressed in a June 2002 
rating decision, August 2002 statement of the case (SOC), and 
December 2002 supplemental statement of the case, and he was 
properly advised of the evidence necessary to substantiate 
his claim by the RO.  This adequately notified the veteran of 
the evidence necessary to substantiate the matter on appeal 
and of the action taken by VA.  Additionally, it is noted 
that the RO provided the veteran with a letter in October 
2002 which further apprised him of the what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  There is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.


Service Connection

Based upon a comprehensive review of the record, the Board 
finds no probative evidence has been submitted demonstrating 
that the veteran's HTN is due to an injury or disease 
incurred in, aggravated by, or otherwise related to service.  
No competent evidence has been provided demonstrating the 
disorder was present in service or manifest to a degree of 10 
percent or more in the first postservice year.  

As reported above, the separation examination revealed no 
related pertinent complaints, findings, or diagnoses, and the 
veteran has reported that he did not begin taking medication 
for this disorder before 1974.  While the Board has 
considered the veteran's testimony that he was, in fact, told 
that he had high blood pressure prior to his taking of 
medication, that without more, is not persuasive and is not 
substantiated by the evidence of record.  HTN was initially 
diagnosed upon VA exam in 2003.  

The Board finds, in the absence of any probative evidence to 
the contrary, that HTN was not incurred during service or 
manifest to the requisite degree in the first postservice 
year.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for HTN.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for HTN is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

